Citation Nr: 0913296	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  97-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, characterized as schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1973 to December 
1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision that 
declined to reopen a claim for service connection for a 
psychiatric disability.  The Veteran timely appealed.

In November 2004, the Board found new and material evidence 
to reopen the Veteran's claim, and remanded the reopened 
claim for additional development.  In a December 2006 
decision, the Board denied service connection for an acquired 
psychiatric disability.

The Veteran appealed the December 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his attorney when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that:  
(1) the Board should obtain relevant service personnel 
records, particularly those dealing with Article 15 
proceedings; and (2) the Board should determine whether the 
Veteran's psychiatric disability resulted in his early 
discharge from service.

Upon further review of the record, it appears that some of 
the Veteran's service personnel records have been associated 
with the claims file.  To ensure compliance with the Court's 
order, the RO or AMC should make another attempt to obtain 
copies of any Article 15 proceeding involving the Veteran; 
copies of any performance evaluation and/or disciplinary 
action; and copies of any personnel record pertaining to the 
Veteran's service discharge.

The Veteran has also indicated that he was hospitalized prior 
to his service discharge in 1973 at the Fort Jackson Army 
Hospital in South Carolina.  The claims file does not contain 
the hospital clinical records.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The report of an August 1979 VA examination includes a 
diagnosis of chronic schizophrenia.

The Veteran's reported history, as noted in a May 1986 
psychiatric report, indicates that he started having problems 
with his sergeant in service, who had sent him to the 
stockade for a month.  The Veteran reported that he then 
began feeling persecuted, hearing voices at night, had many 
bad thoughts and feelings of aggression, was assaultive and 
unable to sleep, and that he cried at times.

The Board is required to analyze the credibility and 
probative value of the evidence of record.  Under these 
circumstances, an examination is needed to determine whether 
the Veteran's chronic schizophrenia either had its onset 
during service or is related to his active service-to 
specifically include the in-service hospitalization and 
treatment as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
service personnel records, including any 
Article 15 proceeding; any performance 
evaluation and/or disciplinary action; 
and any record pertaining to the 
Veteran's service discharge.  Request 
these records from the NPRC, and send a 
copy of the Veteran's separation document 
with the request.  Associate all records 
and/or responses received with the claims 
file.    

2.  Take appropriate action to obtain the 
Veteran's hospital clinical records dated 
in October, November, or December 1973 at 
the Fort Jackson Army Hospital in South 
Carolina.  Send a copy of the Veteran's 
separation document with the request.  
Associate all records and/or responses 
received with the claims file.    

3.  If additional evidence is received 
regarding Article 15 proceeding(s) or 
psychiatric hospital records, the case 
should be returned to the September 2005 
VA examiner (if available, otherwise 
another psychiatric reviewer) to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any psychiatric disability 
present either had its onset in service, 
or is otherwise related to service-to 
specifically include the in-service 
hospitalization, as reported by the 
Veteran.  The examiner should provide a 
rationale for the opinions.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




